DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23, 2021 and March 1, 2022 were filed after the mailing date of the application on March 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 20170076443A1) and Somasundaram (US 20170169562A1).
As per Claim 1, Ye teaches a computer-implemented method comprising:  determining, for a tooth of a digital model, a first restriction boundary for the tooth; generating a loop path around a surface of the digital model of the tooth based on the first restriction boundary (segmented tooth boundary 306, [0059]); estimating a loop path metric from the loop path; adjusting the first restriction boundary by iteratively expanding the restriction boundary in a first direction and generating a new loop path based on the expanded restriction boundary until a second loop path metric that is estimated from the new loop path no longer improves; and segmenting the digital model of the tooth based on a final adjusted first restriction boundary (checks for poorly segmented intraoral components, checking for incorrect segmentation can be accomplished by applying trained artificial intelligence algorithms to the segmentation results, as shown in Fig. 7A, a segmented tooth boundary 306 is not aligned with an actual tooth boundary 308, [0059], if checking identifies one or more poorly segmented teeth, a primary assisted segmentation step S206 executes, another checking step S208 executes to determine if additional segmentation processing is needed, the adjustable parameter can be altered computationally in step S210, [0060], the adjustable parameter can be the threshold value of the curvature, with the help of the parameter adjustment in step S210, a correction of the poorly segmented tooth can be made, Fig. 7B shows an image of tooth that, by comparison with Fig. 7A, shows  a segmented tooth boundary 316 now well aligned with the actual boundary, [0061], Fig.6B shows in S208 if it is determined that there are poorly segmented teeth, then in S210 it adjusts the parameter, then it goes to S206 to execute primary assisted segmentation, then it goes back to S208.  Thus, the steps keep on repeating until at S208 it determines that there are no poorly segmented teeth.  Then, the loop is completed, and that is the final segmented digital model).
	However, Ye does not expressly teach repeating the step of adjusting the first restriction boundary for one or more additional directions.  However, Somasundaram teaches repeating the step of adjusting the first restriction boundary (tooth segmentation can be an iterative process with the initial tooth recognition guiding segmentation, and the output segmented teeth being used to refine the predicted tooth types, [0050]).  Fig. 3 illustrates a 3D model of teeth segmented to digitally separate each tooth [0008].  As shown in Fig. 3 that illustrates the 3D model, the boundary is a loop around the tooth.  Thus, adjusting the boundary would including adjusting in different directions around the loop.  Thus, Somasundaram teaches repeating the step of adjusting the first restriction boundary for one or more additional directions [0050, 0008] (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye to include repeating the step of adjusting the first restriction boundary for one or more additional directions because Somasundaram suggests that it is well-known in the art to provide digital 3D models of teeth, because a dentist needs to see different sides of the teeth [0001].
8.	As per Claim 3, Ye teaches further comprising confirming that the restriction boundary is faulty (S208, Fig. 6B) [0062].
9.	As per Claim 5, Ye teaches wherein the loop path metric comprises a path curvature for the loop path or the new loop path (the adjustable parameter can be the threshold value of the curvature, [0061]).
10.	Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 20170076443A1) and Somasundaram (US 20170169562A1) in view of Kitching (US008075306B2).
11.	As per Claim 2, Ye and Somasundaram are relied upon for the teachings as discussed above relative to Claim 1.
	However, Ye and Somasundaram do not teach further comprising estimating the first restriction boundary for the tooth based on one or more of: a facial plane of the clinical crown (FPCC), a middle plane of the clinical crown (MPCC), a plane orthogonal to a Z-axis of the tooth (GPCC), a facial axis of the clinical crown (FACC) curve, an FACC gingival point, an FACC buccal point, and a central plane of the clinical crown (CPCC).  However, Kitching teaches further comprising estimating the first restriction boundary for the tooth based on one or more of: a facial plane of the clinical crown (FPCC), a middle plane of the clinical crown (MPCC), a plane orthogonal to a Z-axis of the tooth (GPCC), a facial axis of the clinical crown (FACC) curve, an FACC gingival point, an FACC buccal point, and a central plane of the clinical crown (CPCC) (each tooth in the previously segmented teeth model is already assigned a unique starting identifier like FACC, col. 8, lines 60-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye and Somasundaram to include estimating the first restriction boundary for the tooth based on one or more of: a facial plane of the clinical crown (FPCC), a middle plane of the clinical crown (MPCC), a plane orthogonal to a Z-axis of the tooth (GPCC), a facial axis of the clinical crown (FACC) curve, an FACC gingival point, an FACC buccal point, and a central plane of the clinical crown (CPCC) as suggested by Kitching.  FACC is well-known in the art.
12.	As per Claim 4, Ye and Somasundaram do not expressly teach wherein segmenting the digital model of the tooth based on a final adjusted first restriction boundary comprises segmenting the digital model of the tooth between the tooth and the gingiva.  However, Kitching teaches wherein segmenting the digital model of the tooth based on a final adjusted first restriction boundary comprises segmenting the digital model of the tooth between the tooth and the gingiva (before any new corrected stages can be digitally created, a stage of the previously segmented teeth model for the patient captured by the current teeth image is selected and then adjusted to match the current teeth image, col. 3, lines 46-49; the new impression for the re-start process captures the patient’s new initial or current position so that a new 3D digital model of the teeth can be created, each tooth defined and segmented, the gingival line formed, and all stages created to effectively move the teeth from a current position to a new prescribed tooth arrangement, col. 8, lines 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye and Somasundaram so that segmenting the digital model of the tooth based on a final adjusted first restriction boundary comprises segmenting the digital model of the tooth between the tooth and the gingiva as suggested by Kitching.  It is well-known in the art that the gingiva is next to the tooth, and thus, the digital model of the tooth is segmented between the tooth and the gingiva.
13.	Claim(s) 11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anssari Moin (US 20210322136A1) and Cowburn (US 20170065379A1).
14.	As per Claim 11, Anssari Moin teaches a computer-implemented method comprising:  applying a plurality of filters to check the segmentation of a segmented digital model of a patient’s dentition (structures to be separated may be assigned individual classes, such as specific individual teeth, processing that ensures that segmented voxel data accurately and realistically represent volumes, e.g., by employing (3D) filtering techniques that ensure a consistent and realistic representation of a volume from the voxel space, [0136]).
	However, Anssari Moin does not teach ranking the segmentation of the segmented digital model of the patient’s dentition based on the results of the plurality of filters; and automatically processing the segmented digital model of the patient’s dentition if the segmentation of the segmented digital model of the patient’s dentition is ranked meets a threshold rank.  However, Cowburn teaches ranking the digital model of the patient’s dentition; and automatically processing the digital model of the patient’s dentition if the digital model of the patient’s dentition is ranked meets a threshold rank (features of the appliance (teeth) shown on the 3D model, [0186], receiving an input of involuntary response data and ranking the current 3D model as displayed based on the involuntary response data, [0266], Fig. 29 shows in step 187 it ranks current 3D model based on involuntary input.  Then, in step 188, it determines whether the rank meets a threshold rank, and if so, then in step 182 it processes the digital model and displays the digital model).  Since Anssari Moin teaches applying a plurality of filters to check the segmentation of a segmented digital model of a patient’s dentition [0136], this teaching from Cowburn can be implemented into the device of Anssari Moin to include ranking the segmentation of the segmented digital model of the patient’s dentition based on the results of the plurality of filters; and automatically processing the segmented digital model of the patient’s dentition if the segmentation of the segmented digital model of the patient’s dentition is ranked meets a threshold rank.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anssari Moin to include ranking the segmentation of the segmented digital model of the patient’s dentition based on the results of the plurality of filters; and automatically processing the segmented digital model of the patient’s dentition if the segmentation of the segmented digital model of the patient’s dentition is ranked meets a threshold rank because Cowburn suggests that this is needed to ensure that the 3D model is not below a certain standard [0266].
15.	As per Claim 13, Anssari Moin teaches further comprising generating a report and presenting the report to a user or technician (report 1123 for the dentist on slicing/reshaping, this report 1123 includes information on the adjustments performed, [0118]).
16.	As per Claim 18, Anssari Moin teaches segmentation of a segmented digital model of a patient’s dentition [0136].
However, Anssari Moin does not teach wherein automatically processing the segmented digital model of the patient’s dentition if the segmentation of the segmented digital model of the patient’s dentition is ranked meets the threshold rank comprises automatically processing the segmented digital model if the rank of the segmented digital model is greater than the threshold rank.  However, Cowburn teaches wherein automatically processing the digital model of the patient’s dentition if the digital model of the patient’s dentition is ranked meets the threshold rank comprises automatically processing the digital model if the rank of the digital model is greater than the threshold rank [0266] (Fig. 29).  Since Anssari Moin teaches segmentation of a segmented digital model of a patient’s dentition [0136], this teaching from Cowburn can be implemented into the device of Anssari Moin to include wherein automatically processing the segmented digital model of the patient’s dentition if the segmentation of the segmented digital model of the patient’s dentition is ranked meets the threshold rank comprises automatically processing the segmented digital model if the rank of the segmented digital model is greater than the threshold rank.  This would be obvious for the reasons given in the rejection for Claim 11.
17.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anssari Moin (US 20210322136A1) and Cowburn (US 20170065379A1) in view of Ye (US 20170076443A1).
	Anssari Moin and Cowburn are relied up for the teachings as discussed above relative to Claim 11.
	However, Anssari Moin and Cowburn do not teach wherein automatically processing comprises automatically processing the segmented digital model of the patient’s dentition if the segmentation of the segmented digital model of the patient’s dentition is ranked meets a threshold rank, otherwise re-processing the segmentation of the segmented digital model of the patient’s dentition.  However, Ye teaches wherein automatically processing comprises automatically processing the segmented digital model of the patient’s dentition if the segmentation of the segmented digital model of the patient’s dentition is ranked meets a threshold rank, otherwise re-processing the segmentation of the segmented digital model of the patient’s dentition [0059-0061] (Fig. 6B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anssari Moin and Cowburn so that automatically processing comprises automatically processing the segmented digital model of the patient’s dentition if the segmentation of the segmented digital model of the patient’s dentition is ranked meets a threshold rank, otherwise re-processing the segmentation of the segmented digital model of the patient’s dentition because Ye suggests that this is needed to ensure that there are no poorly segmented teeth [0059-0061].
18.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 20170076443A1) and Somasundaram (US 20170169562A1) in view of Jin (US 20220084205A1).
	Ye and Somasundaram are relied upon for the teachings as discussed above relative to Claim 1.
	However, Ye and Somasundaram do not teach wherein the plurality of filters comprises one or more filters configured to check one or more of: segmented tooth shape, tooth count, segmented tooth position, segmented surface boundaries, missing teeth, extra teeth, segmented tooth crown shape, segmented tooth crown orientation, space between segmented teeth, segmented tooth surface curvature, segmented gingival border, trimmed teeth, tooth numbering, visible top of crown, and holes in segmentation.  However, Jin teaches wherein the plurality of filters comprises one or more filters configured to check one or more of: segmented tooth shape, tooth count, segmented tooth position, segmented surface boundaries, missing teeth, extra teeth, segmented tooth crown shape, segmented tooth crown orientation, space between segmented teeth, segmented tooth surface curvature, segmented gingival border, trimmed teeth, tooth numbering, visible top of crown, and holes in segmentation (determination filter 150 may represent a reference shape of the corresponding teeth, [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye and Somasundaram so that the plurality of filters comprises one or more filters configured to check one or more of: segmented tooth shape, tooth count, segmented tooth position, segmented surface boundaries, missing teeth, extra teeth, segmented tooth crown shape, segmented tooth crown orientation, space between segmented teeth, segmented tooth surface curvature, segmented gingival border, trimmed teeth, tooth numbering, visible top of crown, and holes in segmentation because Jin suggests that this is useful for using machine learning to analyze the tooth shape for more accurate analysis of the tooth shape [0003, 0053].
19.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anssari Moin (US 20210322136A1) and Cowburn (US 20170065379A1) in view of Jin (US 20220084205A1).
	Anssari Moin and Cowburn are relied upon for the teachings as discussed above relative to Claim 11.
	However, Anssari Moin and Cowburn do not teach wherein at least some of the filters comprise machine learning filters.  However, Jin teaches wherein at least some of the filters comprise machine learning filters (train the neural network model 140 using the pre-processed images 130 to generate a determination filter 150, [0053]).  This would be obvious for the reasons given in the rejection for Claim 14.
20.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anssari Moin (US 20210322136A1), Cowburn (US 20170065379A1), and Jin (US 20220084205A1) in view of Ye (US 20170076443A1) and Heisele (US 20140177911A1).
	Anssari Moin, Cowburn, and Jin are relied upon for the teachings as discussed above relative to Claim 15.
	However, Anssari Moin, Cowburn, and Jin do not teach further comprising training the machine-learning filters against both positive groups that are well segmented and negative groups that are poorly segmented.  However, Ye teaches training the machine-learning filters to be able to determine well segmented components and poorly segmented components [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anssari Moin, Cowburn, and Jin to include training the machine-learning filters to be able to determine well segmented components and poorly segmented components because Ye suggests that this way, it can be determined whether the parameter needs to be adjusted so that the components are well segmented [0062].
	However, Anssari Moin, Cowburn, Jin, and Ye do not teach training the machine-learning filters against both positive groups that are well segmented and negative groups that are poorly segmented.  However, Heisele teaches further comprising training the machine-learning filters against both positive groups that contain the desired result and negative groups that do not contain the desired result (training set, which includes positive samples (images including the object to be detected) and negative samples (images not including the object to be detected), is provided to a machine learning algorithm to produce an object detection model, [0007]).  Since Ye teaches training the machine-learning filters to be able to determine well segmented components and poorly segmented components [0059], this teaching from Heisele can be implemented into the device of Ye to include training the machine-learning filters against both positive groups that are well segmented and negative groups that are poorly segmented.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anssari Moin, Cowburn, Jin, and Ye to include training the machine-learning filters against both positive groups that are well segmented and negative groups that are poorly segmented because Heisele suggests that it is well-known in the art to train the machine-learning filters against both positive groups that contain the desired result and negative groups that do not contain the desired result [0007].
21.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130308846A1), Marggraff (US 20100039296A1), and Abolfathi (US 20040152036A1).
	Chen teaches a computer-implemented method comprising:  estimating the region of the segmented digital model of the patient’s dentition that is indicated as teeth (adequately define a bounding cube as a sub-volume for an individual tooth within the volume image, in order for a bounding cube to completely enclose a tooth, the separation curve that is initially identified is shifted a few voxels in a position away from a bounded region, for a bounding cube boundary for Tooth B, the separation curve that is used is a curvilinear line shifted outward from the original curvilinear line, [0089], bounding cube that provides a sub-volume for segmentation of Tooth A, the height of the bounding cube for Tooth A is the average teeth height estimated, [0090]).
	However, Chen does not teach identifying one or more outlying regions of the segmented digital model of the patient’s dentition that are outside of any region of the segmented digital model of the patient’s dentition that is indicated as teeth; estimating a probability that any of the one or more outlying regions are teeth; scoring the segmentation of the segmented digital model of the patient’s dentition based, at least in part, on the probability that any of the one or more outlying regions are teeth; and reprocessing the segmented digital model of the patient’s dentition if the score of the segmented digital model of the patient’s dentition is outside of a passing range.  However, Marggraff teaches identifying one or more outlying regions of the digital model that are outside of any region of the digital model; estimating a probability that any of the one or more outlying regions are part of the digital model; scoring the digital model based, at least in part, on the probability that any of the one or more outlying regions are part of the digital model; and reprocessing the digital model if the score of the digital model is outside of a passing range (when the next coordinate is received the software module might then check if the next coordinate lies outside the bounding box and if so the bounding box can be expanded so that the new coordinate falls at the perimeter of the bounding box, [0090]).  Since Chen teaches estimating the region of the segmented digital model of the patient’s dentition that is indicated as teeth [0089-0090], this teaching from Marggraff can be implemented into the device of Chen to include identifying one or more outlying regions of the segmented digital model of the patient’s dentition that are outside of any region of the segmented digital model of the patient’s dentition that is indicated as teeth; estimating a probability that any of the one or more outlying regions are teeth; scoring the segmentation of the segmented digital model of the patient’s dentition based, at least in part, on the probability that any of the one or more outlying regions are teeth; and reprocessing the segmented digital model of the patient’s dentition if the score of the segmented digital model of the patient’s dentition is outside of a passing range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include identifying one or more outlying regions of the segmented digital model of the patient’s dentition that are outside of any region of the segmented digital model of the patient’s dentition that is indicated as teeth; estimating a probability that any of the one or more outlying regions are teeth; scoring the segmentation of the segmented digital model of the patient’s dentition based, at least in part, on the probability that any of the one or more outlying regions are teeth; and reprocessing the segmented digital model of the patient’s dentition if the score of the segmented digital model of the patient’s dentition is outside of a passing range because Marggraff suggests that this is needed so that all of the digital model is within the bounding box [0090].
	However, Chen and Marggraff do not teach identifying regions having tooth-like color.  However, Abolfathi teaches identifying regions having tooth-like color (segmentation process can be implemented to employ feature detection techniques and advantageously uses a combination of techniques to increase the accuracy of feature identification, one feature detection technique uses color analysis to distinguish objects based on variations in color, color analysis can be used in situations where individual teeth are separated by gaps large enough, these teeth appear in the model as white areas separated by thin strips of black, [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Marggraff to include identifying regions having tooth-like color because Abolfathi suggests that this increases the accuracy of teeth identification [0061].
22.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130308846A1), Marggraff (US 20100039296A1), and Abolfathi (US 20040152036A1) in view of Rodriguez (US 20060282288A1).
	Chen, Marggraff, and Abolfathi are relied upon for the teachings as discussed above relative to Claim 21.  Chen teaches a segmented digital model of the patient’s dentition [0089-0090].
However, Chen, Marggraff, and Abolfathi do not teach determining a color quality of a segmented digital model of a patient’s dentition.  However, Rodriguez teaches further comprising determining a color quality of a digital model of a patient’s dentition (aesthetic diagnostic analysis includes assessment of teeth color quality, [0125]).  Since Chen teaches a segmented digital model of the patient’s dentition [0089-0090], this teaching from Rodriguez can be implemented into the device of Chen to include determining a color quality of a segmented digital model of a patient’s dentition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, Marggraff, and Abolfathi to include determining a color quality of a segmented digital model of a patient’s dentition because Rodriguez suggests that this is needed in order to have good teeth color quality [0125].
Allowable Subject Matter
23.	Claims 6-8, 17, and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
24.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 6 and base Claim 1, and in particular, do not teach wherein the loop path metric comprises a mean or variance of the path curvature for the loop path or the loop path metric.
25.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 7 and base Claim 1, and in particular, do not teach wherein the loop path metric comprises a length of any convex edges of the loop path.
26.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 8 and base Claim 1, and in particular, do not teach wherein the first restriction boundary is adjusted until the second loop path metric is larger than a loop path metric prior to expanding the restriction boundary.
27.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 17 and base Claim 11, and in particular, do not teach wherein ranking the segmentation of the segmented digital model of the patient’s dentition based on the results of the plurality of filters comprises averaging a numerical score from each of the filters of the plurality of filters.
28.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 23 and base Claim 21 and intervening Claim 22, and in particular, do not teach stopping the method if the color quality is below a color quality metric.
29.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 24 and base Claim 21, and in particular, do not teach outputting a grade or score of the segmented digital model of the patient’s dentition.
30.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 25 and base Claim 21, and in particular, do not teach adjusting the score of the segmentation of the segmented digital model of the patient’s dentition based on a comparison between the color values of the segmentation boundary and the color value on either sides of the segmentation boundary.
31.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 26 and base Claim 21, and in particular, do not teach wherein identifying one or more outlying regions of the segmented digital model of the patient’s dentition having tooth-like color comprises identifying the one or more outlying region having tooth-like blue and green color values.
32.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 27 and base Claim 21, and in particular, do not teach wherein estimating the probability comprises basing the probability on at least one or more of: the size of the outlying region, the relative boundary size of the outlying region, the presence or absence of a cusp on the outlying region, the presence of sharp edge on the outlying region and the shape of the outlying region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611